Per Curiam.

We concur in the findings and recommendations of the board and hereby grant the petition of Thomas P. Woods for reinstatement to the practice of law.
Gov. Bar R. V(28) states in part:
“Requisites for Reinstatement. No person shall be reinstated unless he has established by clear and convincing evidence to the satisfaction of the *74panel hearing the petition for reinstatement that he has made appropriate restitution to the persons who were harmed by his misconduct and that he possesses all of the qualifications, mental, educational and moral, which would have been a requirement of an applicant for admission to the Bar of Ohio at the time of his original admission, and that he is now a proper person to be readmitted to the Bar of Ohio, notwithstanding the previous disciplinary action taken against Petitioner.* * *”
Gov. Bar R. V(28) does not state that a petitioner must be reinstated if he establishes by clear and convincing evidence that he meets all conditions set forth therein; it states that he may not be admitted unless the panel so finds. Thus, satisfactory proof under Gov. Bar R. V(28) is a necessary condition for reinstatement, which the panel found present in the case. We, then, examine the entire record.
Petitioner abused a friendship for his own gain. Although there was evidence that the abuse was merely injudicious — see Judge Black’s dissent, 25 Ohio App. 3d at 39-40, 25 OBR at 113, 495 N.E. 2d at 470 — a trial court and court of appeals found that the acts were theft, forgery and uttering offenses, and he was punished accordingly. Petitioner’s legal practice was not directly involved. Moreover, although any theft or related offense necessarily casts doubt on one’s character and fitness to practice law, the facts that led to petitioner’s convictions do not indicate a malignant character or an enduring offense against justice.
The Cincinnati Bar Association and Ohio State Bar Association (by implication) opposed reinstatement based largely on our opinion in Disciplinary Counsel v. Bell (1988), 39 Ohio St. 3d 276, 530 N.E. 2d 404. Because of our respect for the opinions of these organizations and their members, we examine Bell, which we affirm, insofar as it indicates that we shall examine the entire record, but which we distinguish on the facts.
In Bell, the panel also found satisfactory proof of the preconditions for reinstatement. However, we denied reinstatement, stating:
“Having thoroughly reviewed the entire record before us, * * * the gravity of * * * [petitioner’s] misconduct continues to persuade us that he is unworthy of the public’s trust.” 39 Ohio St. 3d 276, at 277, 530 N.E. 2d 404, at 405.
The grave misconduct in Bell involved petitioner’s misrepresentation to a court, which concealed that he was brokering the adoption of babies by making payments to the natural mothers and collecting exorbitant legal fees from the adoptive parents. This indicated to us both a serious character defect and an enduring offense against justice, neither of which is quickly or easily corrected or atoned for.
In the instant case, we believe the criminal and disciplinary sanctions that have already been meted out are appropriate to the gravity of the misconduct. Accordingly, we grant the petition of Thomas P. Woods for reinstatement.

Petition granted.

Moyer, C.J., Holmes, Wright and H. Brown, JJ., concur.
Sweeney and Douglas, JJ., concur separately.
Resnick, J., dissents.